Citation Nr: 0103534	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-25 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1974 to 
July 1975.

This appeal arises from an October 1999 rating decision of 
the Togus, Maine, Regional Office (RO) which denied service 
connection for multiple sclerosis.  The notice of 
disagreement was received in December 1999.  The statement of 
the case was issued in December 1999.  The veteran's 
substantive appeal was received in December 1999.


REMAND

The veteran has demonstrated that he currently suffers from 
multiple sclerosis.  He states he developed the initial 
symptoms of multiple sclerosis in 1977.  He maintains he was 
seen for complaints of fatigue, weakness, and skin rashes, 
and that his family physician diagnosed him as having 
multiple sclerosis.  The veteran states his multiple 
sclerosis subsequently went into a period of remission until 
the disease forced him to leave his job in the 1990's.  
Nevertheless, as the initial symptoms of his multiple 
sclerosis were identified in 1977, the veteran asserts that 
service connection for multiple sclerosis is warranted under 
38 C.F.R. § 3.307(a)(3).  

Prior to rendering a final decision on the issue of service 
connection for multiple sclerosis, the Board finds that there 
are procedural defects that must be addressed and corrected.  
In this regard, a review of the evidence of record discloses 
that the veteran filed a claim for non-service-connected 
disability pension benefits in December 1993, wherein he 
indicated that he had applied for Social Security benefits 
but had not received notification of the Social Security 
Administration (SSA) adjudication.  The record also contains 
correspondence from SSA to the RO, requesting information 
concerning the veteran's VA benefit status.  The record fails 
to reflect a final determination by SSA, nor does the claims 
file contain copies of the evidence which SSA may have used 
in coming to that decision.

The U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from SSA, and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet.App. 163 (1998) and Hayes v. Brown, 
9 Vet.App. 67 (1996).  Further, the Court recently concluded, 
in the case of Tetro v. Gober, 14 Vet.App. 110 (2000), that 
VA has the duty under the law to request information and 
pertinent records from other federal agencies, when on notice 
that such information exists.  This would include a decision 
from SSA.  See Tetro v. Gober, supra.  Accordingly, the RO 
should obtain a copy of any decision rendered by SSA, as well 
the medical records that were considered by that agency in 
adjudicating the veteran's claim for disability benefits.   

The Board also notes that significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  In particular, the law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to substantiate 
the claim.  As part of that notice, the 
Secretary shall indicate which portion of 
that information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103(a)).  The Act further states 
that, when the Secretary seeks to procure records of certain 
Federal agencies, "the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A).

There is no evidence in this case that the RO noted the 
absence of SSA records and notified the veteran, nor is there 
an indication that those records were sought.  However, it is 
clear that the veteran had contact with the SSA, and that 
that agency took action on his claim.  Because the records 
held by SSA might provide evidence that is probative of the 
veteran's contentions, the RO must make efforts to obtain 
them.

Furthermore, as noted above, the veteran has repeatedly 
indicated that his personal physician, Dr. Bjorn, diagnosed 
him as having multiple sclerosis in 1977.  He also points to 
a January 1977 medical certificate that makes reference to 
multiple sclerosis.  He has indicated that Dr. Bjorn reviewed 
this certificate and told him that he "agreed with what the 
medical document said."  VA has a duty to inform the veteran 
that a statement from Dr. Bjorn, attesting to the onset of 
his multiple sclerosis, would be useful in establishing his 
claim for service connection. The aforementioned January 1977 
medical certificate also indicates that an "ER MD"  told 
the veteran that he had multiple sclerosis.  VA also has the 
duty to inform the veteran that further details concerning 
the referenced document might allow for greater support of 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5103(a)); see also 
Marciniak v. Brown, 10 Vet.App. 198 (1997) and Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The Board also notes that a September 1995 hospital summary 
from Togus VA Medical and Regional Office Center (VAMROC) 
makes reference to an MRI scan at Boston VA Medical Center 
(VAMC).  The summary states that the veteran "was recently 
diagnosed with multiple sclerosis through an MRI scan at 
Jamaica Plain VA Hospital in Boston."  VA must make efforts 
to obtain records from this VA medical facility.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should inform the veteran that 
a medical statement from any medical 
professional, to include 
Dr. Bjorn, attesting to when the symptoms 
of his multiple sclerosis initially 
manifested would be useful in 
establishing his claim for service 
connection.  The RO should also request 
that the veteran submit the names and 
addresses of all VA and non-VA medical 
care providers who have treated him, 
since his service separation, for 
multiple sclerosis and related 
neurological complaints.  The RO should 
place particular emphasis on the contact 
to which reference was made in the 
January 1977 medical certificate.  The 
veteran should be advised that the 
requested evidence may include, but not 
be limited to, medical records from 
hospitals and copies of medical 
examinations (employment, insurance, or 
otherwise) that may have been performed 
within seven years after his service 
discharge.  After securing the necessary 
releases, the RO should take steps to 
obtain any such records (not already on 
file) and permanently associate them with 
the claims file.

2.  The RO should obtain the veteran's 
complete outpatient and inpatient medical 
records (not already on file) from the 
Togus VAMROC, Boston VAMC, and any other 
identified VA facility since December 
1993. Once obtained, all records must be 
associated with the claims folder.

3.  The RO should obtain from the Social 
Security Administration any decision 
rendered with regard to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in rendering the decision 
concerning that claim.

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA neurology examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated neurological testing should be 
conducted.  Based upon the documented 
history and examination findings, the 
examiner should state whether it is at 
least as likely as not that the symptoms 
of the veteran's multiple sclerosis 
manifested in service or to an 
identifiable degree within seven years of 
his service discharge (i.e., between July 
1975 and July 1982).  All opinions 
expressed should be supported by 
reference to pertinent evidence.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), Fast Letter 00-92 (Dec. 
13, 2000), and Fast Letter 01-02 (Jan. 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence, applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
the provisions of 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 38 C.F.R. § 3.655, if 
appropriate.  An appropriate period of 
time should be allowed or response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veteran's Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b)(2000).


